United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 04-1790
                                 ___________

Jerry Guyton; Mark Ebner; Wayne        *
Guyton; Dale Brown; Garry Krueger;     *
Randy Rhodes, on behalf of themselves  *
and all others similarly situated,     *
                                       *
           Appellants,                 * Appeal from the United States
                                       * District Court for the
     v.                                * District of Minnesota.
                                       *
The Schwan Food Company, Inc.;         *     [UNPUBLISHED]
Schwan’s Home Service, Inc.;           *
Schwan’s Sales Enterprises, Inc.,      *
                                       *
           Appellees.                  *
                                  ___________

                        Submitted: December 17, 2004
                            Filed: February 7, 2005
                                ___________

Before WOLLMAN, MAGILL, and COLLOTON, Circuit Judges.
                          ___________

PER CURIAM.

       Plaintiffs-Appellants Jerry Guyton, Mark Ebner, Wayne Guyton, Dale Brown,
Garry Krueger, and Randy Rhodes, sales managers for Schwan’s Home Service, Inc.,
a subsidiary of The Schwan Food Company, Inc. (collectively “Schwan”), appeal the
district court’s1 adverse grant of summary judgment in their action seeking overtime
pay under the Fair Labor Standards Act (“FLSA”) for time worked over forty hours
per week. See 29 U.S.C. § 207(a)(1). The district court granted summary judgment
to Schwan on the basis that sales managers are exempt from overtime pay under the
Motor Carrier Act exemption to the FLSA. See id. § 213(b)(1); 29 C.F.R. § 782.2(a).
Specifically, the district court found that (1) Schwan’s “fixed and persisting intent at
the time of shipment” is to transport property in interstate commerce, Roberts v.
Levine, 921 F.2d 804, 813 (8th Cir. 1990), and (2) sales managers are called upon to
perform safety-affecting activities “from time to time,” 29 C.F.R. § 782.2(b)(3).

      Having carefully reviewed the parties’ briefs, the record, and the applicable
law, we conclude that this case is directly controlled by Roberts and that the district
court properly granted summary judgment to Schwan. Because we have nothing to
add to the district court’s explanation, we affirm on the basis of the district court’s
memorandum and order. See 8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable Donovan W. Frank, United States District Judge for the
District of Minnesota.

                                          -2-